Mahoney, P. J.
(concurring). In my view, this proceeding is *32not barred by the doctrine of res judicata. Despite the fact that the issue of public access to the file was clearly raised in the first CPLR article 78 proceeding and was discussed by Supreme Court in its decision, the resulting judgment expressly stated that it was making "no findings with respect to the public release of [the Board’s] investigative file”. It is hard to imagine a clearer statement of what issue was not decided in that proceeding. The language of the judgment controls over that of the decision, and if the Commission was of the view that such judgment did not conform to the decision, it should have moved before Supreme Court to resettle the judgment. Petitioner should not be denied an opportunity to have this claim determined on the merits because of an inconsistency in the decision and judgment of the prior proceeding.
Despite my disagreement with the majority on the res judicata issue, I agree with the majority, for the reasons given in its decision, that the Personal Privacy Protection Law (Public Officers Law art 6-A) does not bar public disclosure of the contents of the investigative file. Thus, I concur in the reversal of Supreme Court’s judgment and dismissal of the petition.
Kane and Yesawich, Jr., JJ., concur with Mercure J.; Mahoney, P. J., concurs in an opinion.
Judgment reversed, on the law, without costs, and petition dismissed.